Title: To George Washington from John Hancock, 25 February 1777
From: Hancock, John
To: Washington, George



Sir,
Baltimore Feby 25th 1777.

From the Resolves, which I have the Honour of transmitting herewith, you will perceive the Measures Congress have taken to reinforce your Army at this Juncture.
I have wrote to the Convention of New York to place a proper Guard of Militia at the Passes in the Highlands, in Case you should think proper to call to your Assistance the Troops under Genl Heath, which will be highly agreeable to Congress.
I have likewise wrote to the Governor of New Jersey, and to the Council of Safety of Pennsylvania to call forth their Militia at this important

Crisis. It is indeed devoutly to be wished, and is the earnest Desire of Congress, that the Army under your Command may be made not only strong enough to confine the Enemy within their present Quarters and prevent them from getting Supplies from the Country, but totally to subdue them before they can be further reinforced. You will therefore be pleased to write to the Colonels or other Commanding officers of the Regiments that are raising in the New England States as well as those of New York and New Jersey, and order them immediately to march the Troops under their Command in the most expeditious Manner to Head Quarters. Similar Letters will be written by the Board of War to the Commanding Officers of Pennsylvania, Delaware, Maryland and Virginia. I beg Leave to refer your Attention to the whole of the inclosed Resolves.
Your Favour of the 20th inst. came to Hand the 24th and was immediately laid before Congress. I have the Honour to be, with Sentiments of the greatest Esteem & Respect Sir your most obedt & very hble Servt

John Hancock Presidt


In consequence of your Letter & one from Mr Morris, Congress have suspended their Remove to Philada for a few days.

